Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 3, 2017

                                      No. 04-17-00371-CV

   IN THE MATTER OF GUARDIANSHIP OF DONNA JEANNE HAMMOND AND
                      INCAPACITATED PERSON,

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 9,688
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        On July 7, 2017, court reporter Cynthia Lenz filed a notice of late record stating that the
record was not timely filed because appellant had not made a proper written request for a
reporter’s record. We ordered appellant to provide written proof to this court by July 27, 2017,
that he requested a reporter’s record. On July 13, 2017, court reporter Blanca Hill filed a notice
of late record stating that the record was not timely filed because appellant had not made a
proper written request for a reporter’s record. Court reporter Julie Winston filed two volumes of
the reporter’s record in this case on July 19, 2017.

        Appellant has not provided written proof to this court that he has requested a reporter’s
record from Cynthia Lenz or Blanca Hill. We therefore order appellant to provide written proof
to this court by August 14, 2017, that he has requested a reporter’s record. If appellant fails to
provide such proof by the date ordered, appellant’s brief will be due 30 days after the clerk’s
record has been filed, and the court will not consider any issues or points raised in appellant’s
brief that require the omitted parts of the reporter’s record for a decision. See TEX. R. APP.
37.3(c).

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.


                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk